Appeal from a decision of the Workmen’s Compensation Board, filed January 14, 1971, which held that claimant sustained a consequential accident on October 20, 1968 related to, two previous industrial accidents. Claimant was injured in a fall in his home on October 20, 1968 which he attributed to a weakness in his hip, a consequence of two prior industrial accidents on January 27, 1966 and on November 1, 1966. The second accident occurred when claimant fell from a scaffold which he testified was caused by his hip giving way, a condition that had existed since the first accident. An award on August 8, 1968 fixed equal responsibility between the carriers in each accident and no appeal was taken. The sole issue on this appeal is whether there is substantial evidence in the entire record to sustain a decision that the third injury on October 20, 1968 was a consequential injury related to the injury of November 1, 1966. The board accepted the history presented by the claimant, and his testimony, together with that of his attending orthopedic expert, are sufficient to support the decision appealed from. Although the medical testimony is in conflict, viewed in light of the record as a whole, claimant’s contention is supported by substantial evidence. (Matter of Kopec v. Buffalo Brake Beam-Acme Steel & Malleable Iron Works, 304 N. Y. 65.) Decision affirmed, with costs to respondent filing brief. Herlihy, P. J., Greenblott, Cooke, Simons and Kane, JJ., concur.